Citation Nr: 0916109	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as a result of exposure to asbestos and other toxic 
substances and, alternatively, as secondary to service-
connected residuals of cold injuries.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This case was remanded for additional development in May 
2007.  For reasons explained below, further remand is 
required.  

In a November 2008 statement, the Veteran argued that his 
current respiratory condition could also be the result of his 
exposure to cold during service in Korea.  The record 
reflects that the Veteran is service-connected for the 
residuals of cold injuries to his upper and lower 
extremities, as the result of working over 10 hour days in 
sub-zero temperatures at Osan Air Base in Korea for more than 
a month.  

This contention is another theory or means of establishing 
entitlement to service connection for the Veteran's 
respiratory disability.  The theory of service connection for 
a respiratory disability as the direct result of inservice 
exposure to the cold should be addressed along with the 
current claim for service connection as the result of 
exposure to toxic gases and to asbestos.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-314 (2006) (holding that 
Veteran's claim of service connection for a lung disorder was 
a single claim, notwithstanding that the Veteran had 
proffered two theories of entitlement in support of the 
service event element, i.e., nicotine dependence and asbestos 
exposure); see also Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994).

The issue has been recharacterized as indicated on the cover 
page of this decision.

As this is a new theory of service connection raised by the 
Veteran, this remand will allow for all appropriate notice 
and assistance as to how to substantiate a claim for direct 
service connection based on the residuals of exposure to 
cold.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran continues to seek service connection for a 
respiratory condition, including as the result of exposure to 
asbestos and toxic gas and fumes during active service.

In addition, as noted above, the Veteran has submitted an 
additional theory for service connection, that of service 
connection based on exposure to cold. 

This case was remanded in May 2007 to afford the Veteran VA 
examination specifically to determine the nature, extent and 
etiology of his currently manifested respiratory condition, 
and to provide development specific to claims involving 
asbestosis.

The Veteran was afforded additional VA examination in 
December 2008.  However, the VA examination report now of 
record provides an inadequate basis upon which to adjudicate 
the Veteran's claim.  First, it is not accurate.  The 
examiner, a Nurse Practitioner (NP), states that service 
treatment records show no evidence of upper respiratory 
complaints or treatment during service.  However, the service 
treatment records show three instances of complaints of and 
treatment for upper respiratory conditions during active 
service.  Second, the report lacks the main opinion 
requested, whether it is at least as likely as not that any 
currently diagnosed respiratory disorder is the result of 
active service, or any incident therein.  Third, the opinion 
provided, that it is less likely than not that the Veteran's 
obstructive pulmonary disease is the result of asbestos 
exposure or exposure to toxic gases, does not appear to be 
based on the appropriate clinical tests, i.e., computed 
tomography (CT) scan.  Finally, the report was conducted by 
the same NP who conducted the April 2004 VA General Medical 
examination-which report was already found to be inadequate 
by the Board in May 2007.

Moreover, development as a claim involving exposure to 
asbestos has also not been completed satisfactorily.

In 1988 the VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims. See VA Department of Veterans Benefits 
(DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988). The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 
1997) (hereinafter "M21-1"). In addition, an opinion by the 
VA General Counsel discussed the provisions of M21-1 
regarding asbestos claims and, in part, also concluded that 
medical nexus evidence was needed to establish a claim based 
on in-service asbestos exposure. See VAOPGCPREC 4-00. Based 
on the foregoing, the VA must analyze the Veteran's claim for 
service connection for a disability that is related to 
asbestos exposure under the established administrative 
protocols. See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 
31, 1997). An asbestos-related disease can develop from brief 
exposure to asbestos. Id.

The RO must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above. M21-1, Part VI, 7.21 (January 31, 1997); DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum. M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

In addition, as above noted, the Veteran has argued that his 
respiratory disability could be the result of his exposure to 
extreme cold. 

Remand is again required to provide the Veteran the 
appropriate development for his claim under all theories of 
service connection, and to afford him adequate VA examination 
to determine the nature, extent, and etiology of any manifest 
respiratory pathology.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006); Ashford v. Brown, 10 Vet. App. 120, 124- 125 
(1997).  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with all 
appropriate notice required by VCAA, 
including claims based on exposure to 
asbestos, toxic gases, and exposure to 
extreme cold.

2.  Develop the claim as one involving 
exposure to asbestosis and for exposure 
to extreme cold.

3.  After completion of #1-2, above, 
schedule a VA examination with the 
appropriate certified medical 
professional(s), i.e., an M.D. or M.D.s 
certified in the appropriate field of 
medicine, to determine the nature, 
extent, and etiology of the Veteran's 
claimed respiratory condition. All 
indicated tests and studies should be 
performed, including those to determine 
the presence of asbestosis, results of 
exposure to toxic gases, and the presence 
of cold injury residuals. The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination. 

The examiner(s) should provide opinions 
as to whether it as at least as likely as 
not that any respiratory condition had 
its onset during the Veteran's active 
service or is the result of the Veteran's 
active service, or any incident thereof, 
to include exposure to asbestos, toxic 
gases, or exposure to extreme cold.

All opinions expressed must be supported 
by complete rationale.  

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for a respiratory disorder, including as 
the result of exposure to asbestos, toxic 
gases, and exposure to extreme cold, with 
application of all appropriate laws and 
regulations, including VA's procedures 
for adjudicating claims involving 
asbestosis, toxic gases, and residuals of 
cold injuries, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




